OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                        AUSTIN




Hoflom’ble
         Arnold salth
countyAttorAey




                                              l8 f011oYs1

                                    onvereatl~ or




                               gsd to rote in the
                               he exemptionprovldod
                               d to file a a+rtifLed
                               Oom~    YhO were @A-
                             betvssnJmuary and
                           OAtiOn 18 that  8 list
                             sntltle the men In his
                   xamptlon on the 1943 poll tax and


         %indQ advise me vhether or not the sxomp-
    tiOA basod UDOA the oertlflsdlist made by Ca -
    t4binMoon at t+lr data sppl1.s to the 1943 pof1
    tax or whether it applier to the payment of tb
    1944 poll tairwhich would AOt exempt them f’roa
    the psyment of the poll tax until Aext yW’.*
HonorableArnold Smith, Page 2


             Artlolos5840 and 58+1 aoaord fm exemptiontrca
WmfBAt     of & portion of this tu to maltmF8 of the 'botlve
militia'    of this State. There Artioleo mad a8 follomr
           ‘Art. $340, All offioeraurd enlistedmm
      of the latlvo ri11tia of this aa*, vho 0cmpl.y
      vith tboir militarydutleo a~ pnrorlbed b7 this
      Oh'l)t4P,   lhu   bo Mtit1.d   t0                 tMll the
     psya~-or 811
     J?F$P bd&
            Du
     Er 2   read or otroet t8x, bad iraa uu mad duty
     uhatoiwrorw&r the l8vo-ofthis Stat*, uut ox--
     amptlon fmm my oerriaa or drrtr of *very ohmao-
     top and dareri ption.
           *   %rt.!5841. TOllhtitle      w   tl'OOD,   8OtteX7,
      a s,     ligrul aorpo, 0~ bend of the aotiva
      milltla of thlo 3klO to the lx e 4 lp fS@m
                                             tlo the
                                                  n
      p ep h a0r~01 tu0
                     1 ~
                       0a l
                          0
                          p00iri0d inth e
                                        p r wd-
      lng artiole, the aaauwadingofrloetr of oooh or-
      ganisation*hall,bOtlfMA the iirot day0 of Jan-
      uery and April of eeob y-r, SLle vlth t&o 8o#eo-
      lo r of tax.0 for his oounty l llot oi dl 8emben
      of hir a-       vho bar. dlsohir@d the military
      duties requiredof them tOP tJM pI'oa9ding    TU?,
      aad vho have beet%presaat    for at leaot tveaty-
      four drtllo or pare+deo,  o r h sv8b o *n
                                              lx o uo ed
                                                      Sor
      non-ottendanootheroofby rowon of 11~~08 Or
      other aeoesu




      tlons an h%o lrrerraeatroll &I rot forth In
      luoh lloto,uid -oh     luah lnfonutlaa to all
      00n08rnod,a0 aey k neo6444ryp carryingout
      tha prortrfonaof thlr artiolo. (Sa@aels added)
          Aa p.l know, vo ruled lrloilrOpfnlaa Ho* o-so15
that membera of the POX&E State Guard am eutltl*dto thin
partl61 *xemption~
                                                                                                   3



BonarabloArnold Salt& Fugo 3


 _.       Sootion
          ._ __ 2 of__.Artiole VII oi ou? coAotitUtioA,
after greAtlAg U&e rl t to vote to Wn perrom dorlgnated
therein,iRpo0~0 ths $ollovbg 1iritationupan the exera1oe
of ouch right 1
             m
             . . . ..uIdpxlvlAafuahor~                                 thahmj
     VQtor, who lo rub eat to par 8 poll                             to% u&dOP
     tba l&vo at the 4tote                       ofTax8o rhlllmr* pIid
     Uk i k r k r OP 0
                     Ot$ b b gtQ TOk lt UI$lb O-
     ta m in tlIi88t4 toud h o ld
                                0r o o dp t
                                          Oh o YlIIg
     ttmtuidpoll                        tu#opddkfon                the firat
     day at Februaw                      nut     nmUa#         muah lleotiaa.
     or ii odd voter oh0s ht. loot or RiOD&Oed
     odd tax mao&L, ho or oho, 40 tha 0800 uy
     bok aholl k altitled   to ?Ote upam
     4lRvt.t befo*     Ofshe~ waoMsod      ta
                                         -Y!xEi-
     iokr    ootho t$a
                    "y ouoh t+ rrtwlpt ho bun
     loot    l     . .        l


         Llkouloe,AFtia1*3004, R.G.8.,protl.ao la
*o follouo1
                                                                                      s-t
          %o              oitls8a         obll bo prrritte4to TOW, un-
     l*oo he           rirot           pmoeato to the ladgoof lkotioA
     h %pOOu& X4 WOOiDt
                     OSO
                       ’OP tif
                           i M w OflX~tiOl3
     irouod        to hl8              bfor4    tha i&rot      by     of Fobru6~
     or the        yur            la    phi&I   ho   off8m     t6   (Iota, exoopt
     a* othervir*
                pwRltt4klin thLI tit1*, trdleuo the
     048a Ime boaloot or riolal4, ot loft at hem.,
     lnul.Ii&ooonth4 ohal8ak*aa8ffida?it of



             xt        will be notiaed ubot                  &tioleo          uiUS841do
not pupport        to mllere aemboro of tha ailltP fra the pap
neat of poll tmu;                       nktbm    thooo Artlaleomw81~ exoqt
mllitiama fra                                           rtiooof the poll tax drloh
                                                              and luvo   untouahmd     tr
                                                              IIy the 5cuMtitut1oa.         au.8
                                                                      l ole4r dlotlnction
                                                              r o vl.deo
                                                             Plobed therein and the lxemp-
tiono irar        tb       pall         box diomo8.d         in ~tsr Oplrrion lo.    o-5T79.
Hononble Amld                      Smith, Page 4


Both irtiole.58Souid Artiola 5841 *anun                                        8 olmr nooganitioa
UK! lff%mtiOa                    Of th         hat       thrh rilit%OReA       digible    thonuador
are to k a*oeoo#u fer                          tbot      portion    or t?M poll tax q0h.h
lwbd   m the Comtitutim,    md thw that there ltet~ko lf-
root a mduatlea rather tlma a8kucrrptloa. Coasoquoritl~,
rllltiomutlll.@blo under thooo Artloloo m.ut
poll tax of oaa dollar kfore their poll tu 1
d~ooho~,o.nd,                     wdor $hoprovlob~~                      of &la 5onotitutioa~d
of Artiole 3004, q uo tedluplrr,ouch poped wt     k                                      mde k-
fore P.bPuaFy lrt and a.   naolpt tholwor D~OUIkd                                         ta th@
rlrotioa&Iqp or o th u u lolo0aouat.dias IIndoP tblr Artsale,
beforr,ooahalii~    aso ontlt&od  to rote.
                   We& k q th is                          o fArtioleo
                               exp&nofloa o f th alffo o to
!5e45uv3g4lup4.m thel?ighttarot4 boo4wopalPl*tkr                 lOaB-

or the poll tat rad ltitle thm to vote, prov%dedtha Irq\rin-
neat0 of the Artlolerwe oaqplbd vlth.
                   with       n0w0t           to     tb    rii          Of 0 list or 8nitl&men
w   tbir         ‘.0-w                  OfflOU, We Ui"g i.0 OUP ~ildor,                  b.~ O-3053,
                    .
                         ..r.InthloooawotloAltrhouldbe
       noted          ~tlmt        tbo wrtlfluto        of the owWad4g
       orflur             requbod           Jnr r%fatvau    to tin RlLlt8rJ
       dU$UiOO d.i~Ohu'&Vd                   dUx’iA& th, OOlMdm TOOC JWO-
                         z      J&yy
                              lot ~dpwhip tbo tu lo be-
          %
       ****              OumuAt you@.         In othu uom¶o,
       dloehu      ot 8lllta dutlu duH.zag the oUe.ndar
       ywrl !& 8~rv~Oasz lu~olo            rora partfalu-
       uption fraa the p&X tox aooeood OS of Joau-
       ary 1, 1941, not 40 & brie for 8 limitedemmp-
       tlm rm      tbt pou tu VOODOOS         40 or JOAUB~J
       1, 1940. 'IbisI4 88do @foe? bt tbut poleionor
       APti     fja4lvhlohr~too tJut*uohponoM
       'stillnot k *roooo~ for UrJ poll tax.8 eat-
       ova*, other UWI the ll tu or ow hllar DS’O-
       l0~mdw th 0      Oo r utitttiao for th e  logwrt or
       th.  DUb r iOlOh OOl~  fOS the -Zlt      YUFJ l . l ’
       vhoa mad In ooawotlon with tht portion‘i’o-
       quidng the oortlfloat.      w the 0mAd
       au        to     ho ium10bd              ~~WOS            Jam=      f
       1    0t     the       ournnt         par,   to       owtlf7 q
       duties dvriae UW                        ‘Pm@-              f#r**
Batmnble   &mold   Slith,   Prge 5




                                     2.   Bun    8oorhwA
                                                As$lBtuLt